ORDER

PER CURIAM.
Ronald Tucker appeals from the trial court’s judgment entered upon a jury verdict finding him guilty of one count of first-degree statutory sodomy, Section 566.062,1 and two counts of first-degree child molestation, Section 566.067. We have reviewed the briefs of the parties and the record on appeal and discern no plain error. State v. Speaks, 298 S.W.3d 70, 85 (Mo.App. E.D.*6752009). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.